Case 1:19-cv-02827-MKB-LB Document 32 Filed 04/21/20 Page 1 of 3 PageID #: 97



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
JOHN WILSON,

                                    Plaintiff,                    ORDER
                                                                  19-CV-2827 (MKB) (LB)
                           v.

CORRECTIONS OFFICER FRANK HAMER,
Shield #18467, and CAPTAIN JERMAINE
PHILLIPS, Shield #1776,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff John Wilson, proceeding pro se,1 commenced the above-captioned action on

May 3, 2019 against, inter alia, Defendants Corrections Officers Frank Hamer and Captain

Jermaine Phillips.2 (Compl., Docket Entry No. 1.) Plaintiff alleges that Defendants sexually

assaulted him in his cell during a strip search in violation of 42 U.S.C. § 1983. (Id.) By report

and recommendation dated February 28, 2020, Magistrate Judge Lois Bloom sua sponte

recommended that the Court dismiss the action pursuant to Rules 16(f) and 37(b)(2)(A)(v) of the

Federal Rules of Civil Procedure because “Plaintiff has failed to appear at two [c]ourt-ordered

conferences” (the “R&R”). (See R&R, Docket Entry No. 31.) No party has objected to the

R&R.


        1
          At the commencement of this action Plaintiff was incarcerated at the Brooklyn
Detention Complex but has since been released from custody. (See Compl., Docket Entry No. 1;
Letter dated Aug. 5, 2019, Docket Entry No. 13.)
        2
         Plaintiff also named as Defendants Cynthia Brann, Commissioner of the Department of
Corrections, and Warden Matthews. (See Compl.) By Memorandum and Order dated July 11,
2019, the Court dismissed Brann and Matthews from this action. (See Mem. & Order dated July
11, 2019, Docket Entry No. 9.)
Case 1:19-cv-02827-MKB-LB Document 32 Filed 04/21/20 Page 2 of 3 PageID #: 98



       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further

judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P&C Food Markets, Inc., 313 F. 3d 758, 766 (2d Cir. 2002) (citing

Small v. Sec’y of Health & Human Servs., 892 F. 2d 15, 16 (2d Cir. 1989) (per curiam))); see

also Sepe v. N.Y. State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v.

Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x

107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any purported error or omission

in a magistrate judge’s report waives further judicial review of the point.” (quoting Cephas v.

Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate

review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to

file timely objections designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

pursuant to 28 U.S.C. § 636(b)(1), and dismisses the action pursuant to Rules 16(f) and

37(b)(2)(A)(v) of the Federal Rules of Civil Procedure.




                                                  2
Case 1:19-cv-02827-MKB-LB Document 32 Filed 04/21/20 Page 3 of 3 PageID #: 99



The Clerk of Court is directed to close this case and mail copies of this Order to Plaintiff at 1147

E. 212th Street, Apt. #2R, Bronx, NY 10469, and 1715 Randall Avenue, Apt. #3G, Bronx, NY

10473.

Dated: April 20, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 3
